Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for this examiner’s amendment was given in an interview with Andrew Lee on February 27, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

EXAMINER’S AMENDMENT

1.	(Canceled) 

2.	(Currently Amended) The vehicle control apparatus according to claim 3, wherein
the intervehicle margin is determined by using at least one of the travelling speed of the vehicle, the intervehicle distance between the vehicle and the nearby vehicle, a relative speed between the vehicle and the nearby vehicle, and a relative acceleration factor between the vehicle and the nearby vehicle.

3.	(Currently Amended) 
A vehicle control apparatus performing automatic driving of a vehicle comprising:
a vehicle information acquiring unit that acquires vehicle information related to a nearby vehicle;
a setting unit that sets an intervehicle margin between the vehicle and the nearby vehicle by using the vehicle information, and determines a change timing of a travelling speed of the vehicle depending on the intervehicle margin; and

the nearby vehicle is a preceding vehicle travelling ahead of the vehicle on a travelling lane after the lane change operation of the vehicle; and
the setting unit sets, when the intervehicle margin is larger than or equal to a threshold, a deceleration timing to be delayed compared to a case where the intervehicle margin is smaller than the threshold.

4.	(Currently Amended) 
A vehicle control apparatus performing automatic driving of a vehicle comprising:
a vehicle information acquiring unit that acquires vehicle information related to a nearby vehicle;
a setting unit that sets an intervehicle margin between the vehicle and the nearby vehicle by using the vehicle information, and determines a change timing of a travelling speed of the vehicle depending on the intervehicle margin; and
a driving control unit that performs, in a lane change operation, a control of changing the travelling speed of the vehicle at the change timing, and a control of an intervehicle distance between the vehicle and a preceding vehicle of the vehicle after the lane change operation, wherein 
the nearby vehicle is a following vehicle travelling behind the vehicle on a travelling lane after the lane change operation of the vehicle; and
the setting unit sets, when the intervehicle margin is smaller than a threshold, a deceleration timing to be delayed compared to a case where the intervehicle margin is larger than or equal to the threshold. 

5.	(Currently Amended) 
A vehicle control apparatus performing automatic driving of a vehicle comprising:
a vehicle information acquiring unit that acquires vehicle information related to a nearby vehicle;
a setting unit that sets an intervehicle margin between the vehicle and the nearby vehicle by using the vehicle information, and determines a change timing of a travelling speed of the vehicle depending on the intervehicle margin; and

the nearby vehicle is a following vehicle travelling behind the vehicle on a travelling lane before the lane change operation of the vehicle; and
the setting unit sets, when the intervehicle margin is smaller than a threshold, a deceleration timing to be delayed compared is to a case where the intervehicle margin is larger than or equal to the threshold. 

6.	(Currently Amended) The vehicle control apparatus according to claim 3, wherein the setting unit corrects the intervehicle margin depending on at least one of size of the vehicle and a weight of the vehicle.

7.	(Currently Amended) The vehicle control apparatus according to claim 3, wherein
the setting unit determines, depending on lane information of the travelling lane before/after the lane change operation of the vehicle, a setting of whether an acceleration operation or a deceleration operation is performed.

8.	(Original) The vehicle control apparatus according to claim 7, wherein 
the setting unit sets a control such that the vehicle decelerates in the lane change operation, when the travelling lane before the lane change operation is a passing lane and when the travelling lane after the lane change operation is a driving lane, and sets the control such that the vehicle accelerates in the lane change operation when the travelling lane before the lane change operation is a driving lane and when the travelling lane after the lane change operation is a passing lane.

9.	(Currently Amended) The vehicle control apparatus according to claim 3, wherein the driving control unit controls the vehicle to follow an object vehicle travelling ahead of the vehicle, and changes a timing for switching the object vehicle to be a preceding vehicle on the travelling lane after the lane change operation, thereby controlling a timing of changing the travelling speed of the vehicle.

Currently Amended) The vehicle control apparatus according to claim 3, wherein the driving control unit changes the intervehicle distance after the lane change operation, thereby controlling a timing of changing the travelling speed of the vehicle.



	EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE 

This communication is an examiner’s reasons for allowance in response to application filed on 02/25/2022, assigned serial 16/854,032 and titled “Control apparatus for vehicle".
The following is an examiner's statement of reasons for allowance: 
US reference (2019/0329777) discloses  identifying potential lane change location and receiving proximate vehicle data associated with proximate vehicles, and a lane change module that initiates a lane change maneuver for the host vehicle in response to determining that the gap will be available at the potential lane change location at the future time.  
	However, the references does not disclose the feature of "determines a change timing of a travelling speed of the vehicle depending on the intervehicle margin, .. a control of changing the travelling speed of the vehicle at the change timing, and a control of an intervehicle distance between the vehicle and a preceding vehicle of the vehicle after the lane change operation,  the setting unit sets, when the intervehicle margin is larger than or equal to a threshold, a deceleration timing to be delayed compared to a case where the intervehicle margin is smaller than the threshold” of the invention as set . 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Claims 2-10 are allowed.
Claim 1 is canceled.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667